Citation Nr: 0017960	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for a right knee scar, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of right 
quadriceps atrophy with knee disability, currently evaluated 
as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1996 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for TDIU.  This 
matter also comes before the Board following a February 1999 
action that denied a rating greater than 40 percent for low 
back strain, a rating greater than 10 percent for a right 
knee scar, and a rating greater than 30 percent for residuals 
of right quadriceps atrophy with knee disability.  In August 
1999, the Board remanded the veteran's appeal for further 
evidentiary development.

(The issues of entitlement to an increased rating for the 
veteran's service-connected right knee disability and TDIU 
will be addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
manifested by pain and limitation in range of motion, but no 
adverse symptomatology that equates to debility characterized 
by only little intermittent relief.  

2.  The veteran's service-connected right knee scar is no 
more disabling than scarring which is tender and painful, 
without additional functional impairment.


CONCLUSIONS OF LAW

1.  A rating greater than 40 percent for service-connected 
low back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic 
Codes 5292, 5293, 5295) (1999).

2.  A rating greater than 10 percent for a service-connected 
right knee scar is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.14, 4.118 (Diagnostic Codes 7803, 
7804, 7805) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected low back strain and right knee scar are 
manifested by increased adverse symptomatology, including 
pain and decreased range of motion, that interfere with his 
ability to function.  It is also requested that the veteran 
be afforded the benefit of the doubt.

The Facts

Records on file with the Social Security Administration (SSA) 
were obtained by the RO.  (The Board notes that, while the 
veteran had applied for SSA disability benefits on a number 
of occasions these claims had been denied)  These records, 
dated from February 1987 to March 1992, show complaints, 
diagnoses, and/or treatment for, among other things, low back 
pain.  See treatment records and x-rays from St. Joseph 
Hospital dated in February 1987, a New York State Department 
of Social Services form dated in February 1987, a letter from 
Eugene E. Ciseck, M.D. dated in April 1987, April 1987 x-
rays, and a report from Dr. Meliton Tanhehco dated in March 
1992.  Interestingly, while the veteran, at Dr. Ciseck's 
April 1987 examination, complained of daily low back pain, at 
Dr. Tanhehco's March 1992 examination, he reported that his 
low back pain flared-up "off and on."  The Board also notes 
that, while lumbosacral spine x-rays taken in February and 
April 1987 were normal, Dr. Ciseck, in his April 1987 letter, 
reported that x-rays revealed some narrowing of the 
lumbosacral interspace.

SSA records, except for noting the existence of the right 
knee scar, were negative for complaints and/or treatment 
regarding the scar, except for the observation made by Dr. 
Ciseck in his April 1987 letter.  At that time, Dr. Ciseck 
reported that the scar was well healed.

The more recent VA and private treatment records, dated from 
April 1990 to December 1999, show complaints and/or treatment 
for low back pain with muscle spasm, as well as pain/and or 
weakness radiating into his hip and/or lower extremities.  
See VA treatment records dated in October 1993, February 
1994, March 1994, May 1994, June 1994, July 1994, July 1996, 
March 1997, April 1997, December 1997, February 1998, May 
1998, and July 1998; VA x-rays dated in February 1994; 
treatment records from Health Care Plan Medical Center dated 
in January 1994, January 1995, February 1995, June 1995, and 
November 1995; and treatment records and lumbosacral spine x-
rays from St. Joseph Hospital dated in July 1992.  Treatment 
records from Health Care Plan Medical Center, beginning in 
January 1994, also show complaints of an increased urge to 
urinate.  The diagnoses included facet degenerative joint 
disease, spondylolysis, and bulging discs at L2-L3 and L5-S1.

In addition, a June 1994 computerized tomography (CT) scan of 
the lumbosacral spine showed minimal disc bulges from L2-L3 
through L5-S1, spondylolysis with facet joint degenerative 
disease, and spondylolysis at L5-S1 bilaterally.  A July 1994 
electromyogram (EMG) revealed no evidence of radiculopathy.  
Similarly, a March 1997 VA treatment record shows that an EMG 
revealed no evidence of radiculopathy.

An October 1999 form, from the Erie County Department of 
Social Services and completed by the veteran's VA physician, 
shows that the veteran was diagnosed with, among other 
things, chronic low back pain, L5-S1 herniated nucleus 
pulposus, and spondylolisthesis.  Similarly, a December 1999 
Temporary or Permanent Disability Certificate listed the 
veteran's disabilities as low back pain, degenerative joint 
disease, and right knee pain.  An April 1998 note from a 
physician's assistant shows that the veteran was "[u]nable 
to work at present due to severe right knee pain and 
degenerative spine disease."  (emphasis added). 

The records referred to above show that the veteran sustained 
at least two post-service back injuries - the first, in 
approximately April 1985, when he lifted a box (see April 
1987 letter from Dr. Ciseck) and the second, in August 1987, 
when he struck a pole while riding a bicycle (see March 1988 
letter from Michael J. Ginaturco, M.D.).  

As for the right knee scar, the above-noted VA and private 
treatment records, except for noting the scar's existence, 
were negative for complaints, diagnoses, and/or treatment 
regarding the scar.

At a July 1991 VA examination, the veteran complained of 
numbness in the right leg.  On examination, range of motion 
studies disclosed flexion to 90 degrees, extension to 20 
degrees, and left and right rotation to 80 degrees.  The 
diagnosis was low back strain secondary to right knee pain.  
(No observations were made as to the post-operative scar on 
the veteran's right knee.)

At an April 1995 VA examination, the examiner recorded no 
complaints as to the veteran's low back strain.  Nonetheless, 
on examination, lumbar spine range of motion studies 
disclosed 30 degrees of "lumbar spine" (flexion), 5 degrees 
of extension, and 11 degrees of lateral bending bilaterally.  
It was reported that the veteran had pain on extension.  
Lumbosacral spine x-rays showed no changes since the previous 
examination (September 1991) and no evidence of a fracture.  
The veteran had a medial anterior scar along the patella 
border. 

The veteran and his friend testified at a personal hearing at 
the RO in September 1996.  The veteran testified that he had 
chronic back pain with limited motion.  He reported that, 
without the use of a back brace, he would not be able to bend 
his back at all.  He testified that he had been told he had 
bulging discs.  Additionally, he testified that he had pain 
throughout his entire back.  Moreover, when pain started in 
one part of his back, it would radiate to the rest of his 
back.  The veteran reported that all activities, especially 
those that required bending and lifting, caused his back to 
become worse.  He also reported that, while he took a number 
of over-the-counter medications and prescription drugs, 
including Tylenol with Codeine, none of them provided long 
lasting relief from his pain.  He also reported that he had 
been treated with Cortisone shots and a TENS unit.  He 
indicated that his back disorder kept him from obtaining 
employment.  Nonetheless, he had a job as a dance instructor 
that he attended three nights a week (approximately three and 
a half hours of work a week) when his back or other 
disabilities were not acting up.  He also testified that he 
had re-injured his back on at least on occasion after 
military service.  The veteran reported that he had had to go 
to the emergency room on a number occasions because of his 
back disorder.  In fact, approximately two years earlier, his 
back "went out" on him and he had to be taken to a 
hospital.

The veteran's friend testified that she found the veteran on 
the floor, after his back had gone out, and took him to the 
emergency room.  At the hospital, the veteran was given ten 
shots and sent home.  Thereafter, he was debilitated for 
several days.  During that time, the veteran had to stay on 
his back and had difficulty taking care of his children and 
his household.

At the January 1998 VA general examination, the veteran 
complained of back pain radiating into both lower 
extremities.  He also reported that he wore a back brace and 
that his medications included a number of pain medications.

On examination, posture and gait were normal.  The veteran 
could rise from sitting without difficulty and ambulate 
without assistance.  However, he ambulated slowly.  Low back 
x-rays showed facet degenerative changes, but no changes 
since 1994, and spondylolysis.  The examiner opined that the 
veteran's ". . . symptoms are out of proportion to the 
physical findings.  He does have some cervical spondylolysis 
and degenerative joint disease, but the physical and 
radiographic findings are much less than the [veteran] stated 
. . ."  The diagnoses included low back strain.

At a January 1998 VA joints examination, the veteran reported 
that he began to notice low back pain in approximately 1978.  
He reported that he had stopped working in 1992, but prior to 
that time had lost two to three months of work a year because 
of low back and right knee pain.  The veteran complained of 
severe low back pain that radiated down his right leg to his 
foot.  On examination, he could not walk on his heels, but 
could walk on his toes.  Range of motion of the veteran's 
lumbosacral spine was as follows:  forward flexion to 80 
degrees, backward extension to 20 degrees, left and right 
lateral bending to 30 degrees, and left and right rotation to 
70 degrees.  The veteran claimed to have a considerable 
amount of pain with all of these movements.  Deep tendon 
reflexes in the lower extremities were active and equal.  
Muscle strength was adequate and equal.  The diagnosis was 
spondylolysis of the lumbosacral spine.

Lastly, a September 1999 VA examination report (including the 
November 1999 corrections) shows the veteran's complaints of 
low back pain that "comes and goes" and which is almost 
always associated with spasms and stiffness.  He indicated 
that he did not want to try to characterize the frequency of 
his pain because of the variability of it.  The veteran 
reported that the low back pain sometimes started at the 
posterior aspect of the right knee and shot up to the low 
back area.  The veteran reported a history of fatigue and 
lack of endurance secondary to being protective of his low 
back and lower limbs.  He indicated that he wore a lumbar 
brace and could not do any lifting due to his back condition.  

Upon examination, there was a vertical incisional scar 
measuring 24.5 centimeters beginning at the knee, anterior 
distal thigh region, coming around the border of the medial 
aspect of the patella and bouncing back towards the midline 
region proximal to the right tibial plateau.  The scar was 
well healed without adherence to underlying tissues, but 
mildly deforming.  There was hyperesthesia and guarding along 
the lower one half of the incisional scar.  Neurological 
examination disclosed no evidence of diffuse or generalized 
sensory deficits, except for hyperesthesia noted at the lower 
one half of the incision site. 

On lumbosacral spine examination, the veteran ambulated into 
the examination room with a lumbar corset, had an antalgic 
gait, and was able to walk on his heels and toes, but with 
difficulty due to right knee pain.  Inspection showed no 
fixed deformities and no postural abnormalities.  However, 
there was flattening of the lumbar lordosis.  There was no 
atrophy of the paraspinal muscles of the back.  Palpation 
revealed pain along the transverse processes of L2 to L5.  
Range of motion studies of the lumbosacral spine disclosed 
flexion to 80 degrees without pain, extension to 25 degrees 
without pain, right lateral flexion to 35 degrees with pain 
at end range of motion, left lateral flexion to 35 degrees 
without pain, rotation to the right to 45 degrees without 
pain, and rotation to the left to 45 degrees without pain.  
The veteran was able to return to the erect position without 
assistance after each of the range of motion maneuvers, but 
required increased time to do so.  The examiner opined that 

. . . [on e]xamination of the scar[, it] 
. . . was normal to touch sensation as 
well as pinprick sensation when I 
examined the [veteran] with his eyes 
closed.  However, on subsequent 
reexamination of the scar, with [his] 
eyes open, there was hyperesthesia in the 
lower one half region of the scar to 
pinprick and light touch.

* * *
With respect to the lumbosacral 
examination, there is no evidence at the 
present time to indicate a nerve 
[entrapment] or other abnormalities 
relating to pain referral to the lower 
limbs in view of intact motor sensory 
examination as well as negative straight 
leg raising bilaterally . . .

The diagnoses included bilateral spondylolisthesis defects 
L5-S1, facet arthropathy L5, and scar hyperesthesia lower one 
half.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Moreover, where entitlement to compensation 
has already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically service connection has been granted for 
"chronic low back strain" secondary to the veteran's 
service-connected right knee disability.  See RO decision 
entered in September 1991.  This was apparently based on the 
opinion of a July 1991 VA examiner.  Id.  Moreover, such 
disability was evaluated by the RO as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain).  Subsequently, the RO, by an August 1995 rating 
action, granted a 40 percent rating for the service-connected 
low back strain under Diagnostic Code 5295.  Curiously, the 
RO, at that time and later, also discussed the criteria for a 
60 percent rating under Diagnostic Code 5293 (intervertebral 
disc syndrome).  See decision entered in August 1995 and 
supplemental statement of the case issued in December 1999.

Given the 40 percent disability rating currently assigned for 
the veteran's service-connected low back strain, the veteran 
will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285); complete 
ankylosis of the entire spine at a favorable angle 
(60 percent) (Diagnostic Code 5286); ankylosis of the lumbar 
spine at an unfavorable angle (50 percent) (Diagnostic Code 
5289); or problems compatible with intervertebral disc 
syndrome with pronounced symptoms (60 percent) (Diagnostic 
Code 5293).  38 C.F.R. § 4.71a (1999).

It should also be pointed out that each of the ways by which 
the back is ratable, other than some of those described in 
Diagnostic Code 5285, contemplates limitation of motion.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, assigning 
separate ratings on the basis of both limitation of motion 
and other symptoms, such as those set forth in Diagnostic 
Code 5293, would be inappropriate.  38 C.F.R. § 4.14 (1999).  
However, the veteran would be entitled to a separate 
disability rating for separate segments of the spine if 
ankylosis or limitation of motion involved more than one 
segment of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (note).

First, because the evidence contained in the record on appeal 
shows that the RO has found the veteran's service-connected 
low back strain ratable as disc syndrome, it is appropriate 
for the Board to also consider Diagnostic Code 5293.  As for 
whether an increased rating may be assigned under Diagnostic 
Code 5293, the Board finds that the evidence does not 
disclose problems tantamount to pronounced intervertebral 
disc syndrome and thus the veteran does not warrant the 
assignment of an increased (60 percent) rating under 
Diagnostic Code 5293.  § 4.71a.  Specifically, a 1994 CT of 
the lumbosacral spine revealed bulging disks from the level 
of L2 to L5 and at S1 without evidence of herniation.  
Moreover, the motion of the veteran's lumbosacral spine is 
limited.  Nonetheless, the symptoms have not been persistent 
to the point that he only experiences little intermittent 
relief.  Diagnostic Code 5293.  A July 1994 EMG, as well as 
an EMG discussed in a March 1997 VA treatment record, 
revealed no evidence of radiculopathy.  Similarly, at the 
September 1999 VA examination, no adverse neurological 
symptomatology was found.  Additionally, the pain he 
experiences, especially with activity, has not been shown to 
be so disabling as to equate to pronounced symptoms with only 
little intermittent relief.  Even the veteran indicated that 
the pain was so variable in nature that it was difficult to 
identify the frequency, suggesting that he obtained more 
relief than that contemplated by the criteria for a 60 
percent rating.  Therefore, even when considering functional 
limitations due to pain or other factors as identified in 
38 C.F.R. §§ 4.40, 4.45 (1999), the Board does not find that 
the veteran's functional losses equate to the debility 
contemplated by the 60 percent rating for intervertebral disc 
syndrome.  VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Whether evaluating the veteran's disability under Diagnostic 
Code 5286, 5289, 5285, or 5293, a greater rating is not 
warranted.  The Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis of the lumbosacral 
spine.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the 
absence of ankylosis, the Board may not rate his service-
connected low back strain as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, an increased schedular 
rating is not warranted for the veteran's service-connected 
low back strain under either Diagnostic Code 5286 or 
Diagnostic Code 5289.

The Board next turns to the appropriateness of rating the 
veteran's service-connected low back strain under Diagnostic 
Code 5285.  However, there is no suggestion in the record 
that the veteran had ever fractured a vertebra.  There being 
no demonstrable vertebral deformity due to fracture, a 10 
percent rating may not be added to the rating already in 
place for limitation of motion.  Furthermore, the veteran's 
service-connected low back strain does not contemplate either 
neck involvement or involvement to the extent contemplated by 
a 100 percent rating under Diagnostic Code 5285, such as cord 
involvement requiring long leg braces.  In fact, at all of 
the aforementioned VA examinations, the veteran was able to 
bend his lumbosacral spine.  Consequently, an increased 
schedular rating is not warranted for the veteran's service-
connected low back strain under Diagnostic Code 5285. 

Based on the argument made at the veteran's September 1996 
personal hearing (i.e., he had been unable to obtain or 
retain employment because of his low back strain) the Board 
has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (1999).  Although the veteran has 
described his low back symptomatology as being so bad that he 
lost jobs, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that his low back problems have resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that his service-connected disability has an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

As for the post-operative right knee scar, the Board notes 
that this scar was rated by the RO as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (tender and 
painful on objective demonstration).  See RO decision entered 
in November 1988.

Given the disability evaluation assigned the veteran's 
service-connected scar, he cannot be awarded an increased 
rating under Diagnostic Code 7804 because he has already been 
awarded the maximum award possible.  See 38 C.F.R. § 4.118 
(1999).  Next, the Board notes that scarring is well healed; 
in other words, it is not poorly nourished with repeated 
ulceration.  Consequently, a rating under Diagnostic Code 
7803 is not warranted.  Id.  Although it is not entirely 
clear whether the scar itself causes any limitation of 
function of the knee joint, disability of the joint due to 
pain, etc. is addressed in a separate rating for the knee.  
In short, because Diagnostic Code 7805 would compensate the 
veteran for the same losses contemplated by Diagnostic Code 
5261, see DeLuca, supra, an increased rating can not be 
awarded under Diagnostic Code 7805 because it would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (1999).  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating.


ORDER

An increased rating for low back strain is denied.

An increased rating for a right knee scar is denied.


REMAND

Turning next to the veteran's claim for an increased rating 
for his service-connected residuals of right quadriceps 
atrophy with knee disability, the Board notes that the case 
was remanded in August 1999, in part, to afford the veteran a 
VA orthopedic examination that addressed the factors 
considered in DeLuca v. Brown, 8 Vet. App. 202 (1995).

In DeLuca, the Court held that, in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional losses should be 
described by reference to additional range of motion loss 
beyond that clinically manifested, if feasible.

However, in reviewing the evidence in the claims folder, it 
does not appear that this DeLuca-type analysis was undertaken 
to account for the veteran's oft-repeated complaints of pain 
and flare-ups.  The September 1999 VA examiner, as did 
earlier examiners, reported the veteran's complaints of 
chronic right knee pain.  Moreover, the September 1999 
examiner reported that the veteran had pain throughout both 
active flexion (to 110 degrees) and passive flexion (to 120 
degrees), pain on both active and passive extension at -5 to 
0 degrees, weakness in flexion and extension that could being 
causing pain, and fatigue as well as lack of endurance due to 
the nature of the pain.  However, no opinion was provided as 
to how such factors could be applied to the rating criteria.  

Accordingly, the veteran's claim for an increased rating for 
his service-connected right knee disability must be remanded 
to afford the veteran another VA orthopedic examination that 
addresses the factors mandated in DeLuca in a manner which 
allows application of the rating criteria.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand is necessary due to 
the RO's failure to follow the directives contained in the 
Board's remand decision; where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance).

Adjudication of the TDIU issue must be deferred pending 
completion of the additional evidentiary development.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

These issues are REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
residuals of right quadriceps atrophy 
with knee disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
examiner should identify each functional 
debility legitimately experienced by the 
veteran solely due to service-connected 
disability.  Functional loss due to such 
difficulties affecting the right knee 
should be equated with loss in range of 
motion beyond that shown clinically.  See 
DeLuca, supra.  If the veteran is 
examined at a point of maximum 
disability, this should be noted.  
Additionally, right knee x-rays should be 
taken and an opinion should be provided 
as to whether the right knee is affected 
by degenerative joint disease. 

3.  The RO should then enter a rating 
decision that rates the veteran's right 
knee disability under the appropriate 
Diagnostic Code.  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, 4.73 (1999) and the 
precepts of DeLuca, supra, Esteban v. 
Brown, 6 Vet. App. 259 (1994), and 
VAOPGCPREC 23-97 (July 1, 1997) (separate 
ratings may be assigned for instability 
and loss of motion when rating knee 
disability).  The TDIU claim should again 
be considered.  If any action taken 
remains adverse to the veteran, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



